United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2503
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                           Juan Victor Cabrera-Ramirez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: March 27, 2019
                               Filed: March 28, 2019
                                   [Unpublished]
                                   ____________

Before GRUENDER, SHEPHERD, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

       Juan Cabrera-Ramirez directly appeals the sentence the district court1 imposed
after he pleaded guilty to drug offenses. His counsel has moved to withdraw and has

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
filed a brief under Anders v. California, 386 U.S. 738 (1967), questioning the
substantive reasonableness of the sentence.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence. The court properly considered the factors set forth in 18
U.S.C. § 3553(a), and there is no indication that the court considered an improper or
irrelevant factor or committed a clear error in weighing relevant factors. See United
States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (discussing appellate
review of sentencing decisions). Further, the court imposed the statutory mandatory-
minimum sentence. See United States v. Woods, 717 F.3d 654, 659 (8th Cir. 2013)
(stating the mandatory-minimum sentence was the shortest sentence possible absent
a government motion and concluding it was not substantively unreasonable).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                      ______________________________




                                         -2-